ORDER
The Court having considered the petition of John Wheeler Glenn to terminate the indefinite suspension imposed upon him in the year 2000 and the response filed thereto in the above case by the Attorney Grievance Commission recommending John Wheeler Glenn’s reinstatement, it is this 10th day of May, 2005
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the petition be, and it is hereby, GRANTED, and the petitioner John Wheeler Glenn is reinstated to the practice of law in this State, and it is further
ORDERED that the Clerk of this Court shall replace the name of John Wheeler Glenn upon the register of attorneys entitled to practice law in this State and shall certify that fact to the Trastees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.